1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   LORI WERLEIN,                                         )   Case No.: 1:14-cv-1383 - JLT
                                                           )
12                    Plaintiff,                           )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                           )   COUNSEL’S MOTION FOR ATTORNEY FEES
13           v.                                            )
                                                           )   (Doc. 32)
14   ANDREW M. SAUL1,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           Steven Rosales, counsel for Plaintiff Lori Werlein, filed a motion for fees pursuant to 42 U.S.C.

18   § 406(b) on July 19, 2019. (Doc. 32) At that time, Plaintiff was notified that she had fourteen days to

19   file a response with the Court. (Id. at 2, 11) However, no filing deadlines were triggered for the

20   Commissioner because the matter is not set for hearing. Accordingly, the Court ORDERS:

21           1.       Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

22                    than August 16, 2019; and

23           2.       Any brief in reply SHALL be filed no later than August 23, 2019.

24
25   IT IS SO ORDERED.

26       Dated:      July 28, 2019                                    /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
            1
              This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
